DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 7-10, 18, 21-24 and 45-48 are pending in the application.  Claims 2-6, 11-17, 19-20 and 25-44 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/524,618 filed July 29, 2019, which is a divisional of U.S. Patent Application No. 15/914,900 filed March 7, 2018, now U.S. Pat. No. 10,421,748, which is a continuation of U.S. Patent Application No. 15/408,896 filed January 18, 2017, now abandoned, which is an application claiming benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/280,969 filed January 20, 2016.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compositions comprising a compound of formulae Ia1, Ia2, or Ia3 are novel and unobvious over the prior art.  The closest prior art is Wendt (Clinical and Experimental Gastroenterology 2015 8:119-130; cited by Applicants), which teaches CCR9 inhibitor CCX282-B 
    PNG
    media_image1.png
    638
    477
    media_image1.png
    Greyscale
for use in treatment of inflammatory bowel disease (IBD).  However, this compound bears no significant chemical resemblance to the compounds of formulae Ia1, Ia2, or Ia3 of the currently-claimed pharmaceutical compositions.  A person of ordinary skill in the art at the time the application was effectively filed would not have found the claimed invention obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 7-10, 18, 21-24 and 45-48, renumbered 1-14 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625